DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 2 – 22 are allowed.
The closest prior art of record, Feadler et al. (U.S. Patent Publication No. 2013/0304580) and Kim et al. (US Patent Application Publication No. 2012/0197727) and none of the prior art of record discloses or suggests, alone or in combination, a computer-implemented method, comprising: by one or more computing devices: identifying an opportunity to serve a content item to an application that is (i) executing at a client device, and (ii) presenting a video; determining characteristics of a display of the client device; selecting, based on the determined characteristics, a particular content item configured to be adjusted based on the characteristics of the display and one or more other characteristics of the client device; serving the particular content item to the client device for presentation when a state of the application reaches a first specified state during which a user of the client device is not actively engaged with the application, wherein the presentation of the particular content item is adjustable based on the characteristics of the display and the one or more other characteristics of the client device; and after serving the particular content item, causing presentation of the particular content item to terminate when the state of the client device reaches a second specified state based on the user actively having engaged with the application at least a specified amount. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2456/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456